UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2015 Date of reporting period:	November 30, 2014 Item 1. Schedule of Investments: Putnam Global Telecommunications Fund The fund's portfolio 11/30/14 (Unaudited) COMMON STOCKS (96.7%) (a) Shares Value Diversified telecommunication services (41.7%) AT&T, Inc. 24,466 $865,607 BT Group PLC (United Kingdom) 86,185 551,279 CenturyLink, Inc. 15,900 648,243 Com Hem Holding AB (Sweden) (NON) 116,236 888,414 Iliad SA (France) 3,389 831,914 Koninklijke (Royal) KPN NV (Netherlands) 222,826 738,348 TalkTalk Telecom Group PLC (United Kingdom) 83,352 405,958 Telecom Italia SpA RSP (Italy) 1,334,375 1,182,197 Verizon Communications, Inc. 49,595 2,509,011 Internet software and services (2.4%) Telecity Group PLC (United Kingdom) 38,985 493,450 IT Services (2.5%) InterXion Holding NV (Netherlands) (NON) 18,600 518,382 Media (21.5%) Comcast Corp. Class A 17,083 974,414 DISH Network Corp. Class A (NON) 9,800 778,218 Liberty Global PLC Ser. C (United Kingdom) 16,000 798,720 Live Nation Entertainment, Inc. (NON) 14,200 380,560 Mediaset SpA (Italy) (NON) 76,450 308,939 SFR-Numericable (France) (NON) 28,820 1,204,185 Wireless telecommunication services (28.6%) KDDI Corp. (Japan) 13,900 888,165 SoftBank Corp. (Japan) 22,700 1,523,126 T-Mobile US, Inc. (NON) 20,600 601,314 Vodafone Group PLC (United Kingdom) 793,663 2,904,087 Total common stocks (cost $17,701,381) SHORT-TERM INVESTMENTS (0.9%) (a) Shares Value Putnam Short Term Investment Fund 0.09% (AFF) 178,534 $178,534 Total short-term investments (cost $178,534) TOTAL INVESTMENTS Total investments (cost $17,879,915) (b) FORWARD CURRENCY CONTRACTS at 11/30/14 (aggregate face value $13,491,618) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 1/21/15 $71,137 $72,838 $(1,701) Euro Sell 12/17/14 451,781 477,106 25,325 Barclays Bank PLC Australian Dollar Buy 1/21/15 37,900 38,792 (892) British Pound Sell 12/17/14 579,611 620,530 40,919 Canadian Dollar Buy 1/21/15 62,804 64,235 (1,431) Euro Buy 12/17/14 597,276 630,850 (33,574) Hong Kong Dollar Buy 2/13/15 93,702 93,716 (14) Japanese Yen Sell 2/13/15 36,942 38,444 1,502 Singapore Dollar Buy 2/13/15 269,104 272,253 (3,149) Swedish Krona Buy 12/17/14 207,007 214,765 (7,758) Swedish Krona Sell 12/17/14 207,007 215,014 8,007 Swiss Franc Buy 12/17/14 36,954 38,886 (1,932) Citibank, N.A. British Pound Buy 12/17/14 301,285 318,261 (16,976) Danish Krone Buy 12/17/14 114,021 121,807 (7,786) Euro Buy 12/17/14 88,914 91,267 (2,353) Euro Sell 12/17/14 88,914 93,903 4,989 Japanese Yen Sell 2/13/15 12,059 12,576 517 Credit Suisse International Australian Dollar Buy 1/21/15 40,953 41,868 (915) British Pound Sell 12/17/14 343,612 362,946 19,334 Canadian Dollar Buy 1/21/15 54,418 55,602 (1,184) Euro Sell 12/17/14 164,646 166,030 1,384 Japanese Yen Sell 2/13/15 61,218 63,289 2,071 New Zealand Dollar Buy 1/21/15 56,521 55,767 754 Norwegian Krone Buy 12/17/14 120,656 138,239 (17,583) Swedish Krona Buy 12/17/14 88,207 97,022 (8,815) Swiss Franc Buy 12/17/14 184,047 193,646 (9,599) Deutsche Bank AG Australian Dollar Buy 1/21/15 71,222 72,788 (1,566) British Pound Buy 12/17/14 277,545 280,051 (2,506) Canadian Dollar Buy 1/21/15 76,867 78,530 (1,663) Euro Sell 12/17/14 1,520,360 1,590,221 69,861 Goldman Sachs International Euro Buy 12/17/14 401,168 423,683 (22,515) HSBC Bank USA, National Association British Pound Buy 12/17/14 43,108 46,159 (3,051) Canadian Dollar Buy 1/21/15 33,804 34,528 (724) Euro Buy 12/17/14 345,457 364,726 (19,269) JPMorgan Chase Bank N.A. Australian Dollar Buy 1/21/15 41,631 42,564 (933) British Pound Sell 12/17/14 1,119,083 1,180,505 61,422 Canadian Dollar Buy 1/21/15 59,746 61,054 (1,308) Euro Buy 12/17/14 408,505 431,756 (23,251) Euro Sell 12/17/14 408,505 423,366 14,861 Norwegian Krone Buy 12/17/14 157,327 177,489 (20,162) Singapore Dollar Buy 2/13/15 165,019 166,912 (1,893) Swedish Krona Buy 12/17/14 42,407 45,067 (2,660) Swedish Krona Sell 12/17/14 42,407 43,155 748 Swiss Franc Buy 12/17/14 21,117 22,220 (1,103) State Street Bank and Trust Co. Australian Dollar Buy 1/21/15 107,935 110,358 (2,423) British Pound Sell 12/17/14 718,618 759,027 40,409 Canadian Dollar Buy 1/21/15 112,156 114,635 (2,479) Euro Buy 12/17/14 16,042 14,771 1,271 Israeli Shekel Buy 1/21/15 66,184 70,718 (4,534) Japanese Yen Buy 2/13/15 318,109 331,787 (13,678) Swedish Krona Sell 12/17/14 491,304 522,027 30,723 UBS AG British Pound Sell 12/17/14 257,397 271,878 14,481 Canadian Dollar Buy 1/21/15 151,550 155,193 (3,643) Euro Buy 12/17/14 490,579 518,130 (27,551) WestPac Banking Corp. Australian Dollar Buy 1/21/15 54,858 56,076 (1,218) British Pound Buy 12/17/14 29,988 31,673 (1,685) Canadian Dollar Buy 1/21/15 47,605 48,629 (1,024) Euro Sell 12/17/14 390,349 412,290 21,941 Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2014 through November 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $20,669,806. (b) The aggregate identified cost on a tax basis is $18,041,254, resulting in gross unrealized appreciation and depreciation of $3,548,169 and $1,416,358, respectively, or net unrealized appreciation of $2,131,811. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $43,491 $1,647,405 $1,512,362 $26 $178,534 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. At the close of the reporting period, the fund maintained liquid assets totaling $82,272 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 34.4% United Kingdom 25.5 Japan 12.0 France 10.1 Italy 7.4 Netherlands 6.2 Sweden 4.4 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $98,434 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $2,931,912 $1,513,124 $— Information technology 518,382 493,450 — Telecommunication services 4,624,175 9,913,488 — Total common stocks — Short-term investments 178,534 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $84,018 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$360,519	$276,501 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$16,200,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $25,325 $50,428 $5,506 $23,543 $69,861 $– $– $77,031 $72,403 $14,481 $21,941 $360,519 Total Assets $25,325 $50,428 $5,506 $23,543 $69,861 $– $– $77,031 $72,403 $14,481 $21,941 $360,519 Liabilities: Forward currency contracts# 1,701 48,750 27,115 38,096 5,735 22,515 23,044 51,310 23,114 31,194 3,927 276,501 Total Liabilities $1,701 $48,750 $27,115 $38,096 $5,735 $22,515 $23,044 $51,310 $23,114 $31,194 $3,927 $276,501 Total Financial and Derivative Net Assets $23,624 $1,678 $(21,609) $(14,553) $64,126 $(22,515) $(23,044) $25,721 $49,289 $(16,713) $18,014 $84,018 Total collateral received (pledged)##† $– $– $– $– $– $– $– $– $– $– $– Net amount $23,624 $1,678 $(21,609) $(14,553) $64,126 $(22,515) $(23,044) $25,721 $49,289 $(16,713) $18,014 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2015
